Citation Nr: 1446708	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the file.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for additional development before the issue of entitlement to a TDIU can be adjudicated.  Specifically, an addendum opinion is necessary, for the reasons discussed below.

Generally, VA will award TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A November 2008 VA eye examination report diagnosed bilateral cataracts related to diabetes that was progressive but had not yet affected the Veteran's vision.  The examiner opined that the Veteran's out-of-control blood sugar could make it hard to avoid a state that could produce a coma or fall in the near future, but that the Veteran's vision was a small part and did not affect sedentary work.

In a November 2008 VA hearing loss examination, the Veteran reported bilateral hearing loss and tinnitus that caused difficulty hearing normal conversational speech.  The examiner opined that the Veteran's hearing loss did not affect physical or sedentary employment and that functional impairment was difficulty hearing normal conversational speech and hearing speech in the presence of background noise.

In a December 2008 VA examination, the Veteran reported symptoms of progressive loss of strength, tingling and numbness in his fingers and toes, fecal leakage, shortness of breath, easy fatigue, and claudication related to diagnoses of diabetes, hypertensive heart disease, nephropathy, hypertension, and neuropathy in the upper and lower extremities.  The examiner stated that it was difficult to determine the change or progression in the Veteran's disabilities because the examiner had not treated the Veteran previously.  However, the examiner did note that the Veteran's diabetes affected vessels that could lead to coronary events, hypertension and hypertensive heart disease could result in decreased weight bearing and lifting due to chest pain, fatigue, leg pain and shortness of breath, micro-vascular damage from diabetes could increase risk of skin infections and cause painful weight bearing, poor healing, and chronic infections, neuropathy could result in loss of sensation, hyper-sensation, numbness, poor grip sensitivity, and poor strength, and damage to the kidneys could cause fatigue, edema, and decreased exertion.

In a July 2009 statement, the Veteran reported that he was unable to complete his main occupational duties travelling internationally and supervising sales due to diabetes and hypertension symptoms.  He indicated that his job required climbing off-shore rigs for inspection but decreased strength in his arms and legs, fatigue, shortness of breath, and numbness in his back and legs made it difficult to climb the narrow ladders.  He also noted that he could not walk long distances or sit or stand for long periods of time.

In a November 2009 VA examination report, the Veteran reported that he previously worked in sales for an offshore industry company inspecting platforms and travelling long distances about 180 days per year.  He reported difficulty standing and sitting for long periods that caused problems flying, difficulty climbing ladders, concern about fluctuating blood sugars and difficulty controlling his diet while travelling, and that recent knee and shoulder surgery limited his movement.  The Veteran reported numbness and tingling in his feet, lower extremity burning pain, occasional problems with balance, weakness, progressively worsening renal insufficiency, decreased visual acuity, fatigue, and dizziness due to hypertension.  The VA examiner noted a history of hypertension, erectile dysfunction, peripheral neuropathy, and diabetes with renal and eye complications and opined that there was no functional impairment that prevented sedentary or physical employment due to diabetes mellitus, hypertension, chronic renal insufficiency, erectile dysfunction, or peripheral neuropathy.  The examiner further opined that she was unable to confirm the diagnosis of hypertensive heart disease because his current testing was normal with no evidence of left ventricular hypertrophy and therefore the functional impairment was not determinable.  The examiner concluded that the Veteran's back pain prevented gainful employment but that it was not service-connected.

In a November 2009 VA Form 21-4192, the Veteran's former employer reported the Veteran worked in sales and supervised foreign offices by travelling to offshore platforms.  The Veteran's employer stated he stopped working in November 2008 due to inability to perform duties and travel on a regular basis or remain outside the United States for an extended time.

In a March 2013 Board hearing, the Veteran testified that he lost his job because he could no longer travel and visit the oil rigs due to difficulty with prolonged sitting while flying, climbing latters, chest pain, ear pain while flying due to a cochlear implant, hearing wrong commands due to hearing loss, and lack of access to medical treatment for diabetes or kidneys while overseas.

A September 2014 VA genitourinary examination report documented a diagnosis of prostate cancer, a July 2014 implant of an artificial urethral sphincter with reservoir, and a treatment record indicating the Veteran was post-operatively completely incontinent.  The examiner indicated the Veteran's residuals of treatment for prostate cancer were permanent urinary dysfunction and opined that the symptoms of urine incontinence, loss of urine when he coughed, sneezed, lifted, pushed, or pulled, and voiding about every hour, impacted the Veteran's ability to work.

The Board notes that the September 2014 VA genitourinary examination report followed the May 2012 statement of the case and was not considered by the RO.  Specifically, the September 2014 VA opinion concluded that the Veteran's service-connected residuals of prostate cancer impacted his ability to work.  This evidence is relevant to the Veteran's instant claim, and a waiver of RO consideration of such evidence has not been received.  Therefore, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2013).

Moreover, an additional VA opinion must be provided as the Board finds the subsequent VA examination reports inadequate to adjudicate whether all of the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The subsequent VA examination report must provide a sufficient rationale that addresses the Veteran's lay statements of the impact of his service-connected disabilities on his ability to work.  Accordingly, on remand, the examiner who performed the November 2009 VA examination or an appropriate VA examiner must review the Veteran's claims file and provide an addendum opinion that addresses such question.  38 C.F.R. § 4.16(a); Friscia v. Brown, 7 Vet. App. 294 (1994).

As this claim is being remanded, the Veteran's updated VA outpatient treatment records should also be obtained from the VA Medical Center located in Houston, Texas.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for TDIU. Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA treatment records dated April 2012 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, the Veteran's claims file and all electronic records must be made available to the November 2009 VA examiner, or another examiner of sufficient expertise, to ascertain the impact of all of the Veteran's service-connected disabilities on his employability. 

The examiner should provide an opinion concerning the impact of the service-connected disabilities (residuals of prostate cancer, diabetes mellitus with erectile dysfunction and onychomycoses, diabetic nephropathy with hypertension, hypertensive heart disease, bilateral cataracts, tinnitus, granulomatous perifolliculitis, peripheral neuropathy of the upper and lower bilateral extremities, and bilateral hearing loss) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation. 

The examiner is directed to specifically comment on the Veteran's lay statements regarding the impact of his service-connected disabilities on his ability to work.

The examiner should consider the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Once the above-requested development has been completed, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



